                      UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

IN RE: MELISSA LEIGH THOMAS                    §              CASE NO. 19-10712-TMD
                                               §
                      DEBTOR                   §              CHAPTER 13
    CHAPTER 13 TRUSTEE’S OBJECTION TO CONFIRMATION OF PROPOSED
      CHAPTER 13 PLAN AND REQUEST FOR INTERIM DISBURSEMENT

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:
       Comes now Deborah B. Langehennig, Chapter 13 Trustee (hereinafter “Trustee”) in the
above-captioned and numbered bankruptcy proceeding, and files this Objection to Confirmation
of Proposed Chapter 13 Plan and Request for Interim Disbursement. The Trustee submits the
proposed Plan does not meet the requirements of 11 U.S.C. § 1325(a) and/or § 1325(b) and in
support would respectfully show the Court the following:

                                              I.
       The Debtor is delinquent in making Plan payments in the amount of $3,315.00.

                                               II.
        The Debtor must submit Domestic Support Obligation contact information as discussed
at the Section 341 Meeting of Creditors held on July 10, 2019.

                                         III.
       The Debtor’s Schedule C needs amendment to properly exempt personal property as
discussed at the Section 341 Meeting of Creditors held on July 10, 2019.

                                             IV.
       The Plan doesn’t pay liquidation pursuant to U.S.C. Section 1325(a)(4) as discussed at
the Section 341 Meeting of Creditors held on July 10, 2019.

                                              V.
       The Debtor’s Plan doesn’t provide for full receipt of all projected disposable income. The
Debtor has scheduled a plan payment which will not pay the amount per the Form 122-C
Statement of Current Monthly Income discussed at the Section 341 Meeting of Creditors held on
July 10, 2019.
                                             VI.
       The Debtor’s Plan doesn’t provide for all projected disposable income. The monthly net
income listed on Schedule J is higher than the Debtor’s proposed Plan payment as discussed at
the Section 341 Meeting of Creditors held on July 10, 2019.


                                              VII.
       The Trustee requests an update on the accounts receivable from GDIT as discussed at the
Section 341 Meeting of Creditors held on July 10, 2019.

                                           VIII.
       To the extent that the Trustee has funds on hand at the time of the next and future
disbursements to creditors, the Trustee requests that should confirmation of the proposed Plan be
denied or reset, she be authorized to immediately disburse on a monthly basis, pre-confirmation,
the funds on hand to creditors with allowed secured and/or priority claims provided for in the
proposed Plan on a pro rata basis.

                                           PRAYER
       The Trustee requests that the Debtor appear at the confirmation hearing. If these issues
are not fully resolved, the Trustee requests that confirmation be denied and that the case be
dismissed.

                                     Respectfully submitted,

                                     /s/ Deborah B. Langehennig_
                                         Deborah B. Langehennig, Chapter 13 Trustee
                                         6201 Guadalupe Street
                                         Austin, Texas 78752
                                         (512) 912-0305
                                          www.ch13austin.com
                         UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION
       IN RE:

                                                            CASE NO.       19-10712-TMD
       MELISSA LEIGH THOMAS


       DEBTOR                                               CHAPTER 13


                                CERTIFICATE OF SERVICE

       I, Deborah B. Langehennig, certify that a true and correct copy of the Chapter 13 Trustee's
Objection to Confirmation of Proposed Chapter 13 Plan and Request for Interim Disbursement
has been mailed by US Mail (unless otherwise notated) to the Debtor and the Debtor's Attorney
of Record at the addresses listed below on or about July 20, 2019.


LAW OFFICES OF SUSAN G.          MELISSA LEIGH THOMAS
TAYLOR                           11140 PINEHURST DR.
1502 WEST AVENUE                 AUSTIN, TX 78747
AUSTIN, TX 78701
(SERVED ELECTRONICALLY)

U.S. TRUSTEE
903 SAN JACINTO, SUITE 230
AUSTIN, TX 78701
(SERVED ELECTRONICALLY)
                                              Respectfully submitted,

                                              /s/ Deborah B. Langehennig
                                              Deborah B. Langehennig
                                              6201 Guadalupe Street
                                              Austin, TX 78752
